Citation Nr: 0915713	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-39 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, claimed as degenerative disc disease (DDD).

2.  Entitlement to service connection for a cervical spine 
disorder, claimed as cervical herniated nucleus pulposus 
(HNP).

3.  Entitlement to service connection for basilar artery 
stenosis.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

5.  Entitlement to service connection for Hepatitis C Virus 
(HCV).

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army National Guard 
of Mississippi from July to November 1974 and in the U.S. 
Army from January 1975 to May 1976.

This appeal to the Board of Veterans' Appeals (Board) is from 
October 2005 and September 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

As support for his claims, the Veteran testified at a 
September 2008 hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board, also commonly referred 
to as a Travel Board hearing.

FINDINGS OF FACT

1.  The Veteran's lumbar spine disorder, cervical spine 
disorder, basilar artery stenosis, GERD, and HCV were all 
discovered many years after his military service ended and 
have not been linked by competent medical evidence to his 
service.

2.  Regardless of whether he is incapable of obtaining and 
maintaining substantially gainful employment, the Veteran 
does not have any service-connected disabilities.  So even if 
it is assumed for the sake of argument that he cannot work, 
this is not because of conditions related to his military 
service.


CONCLUSIONS OF LAW

1.  The Veteran's lumbar spine disorder, cervical spine 
disorder, basilar artery stenosis, GERD, and HCV were not 
incurred in or aggravated by his military service and, where 
applicable, may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  The criteria are not met for a TDIU.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.15, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  Just recently, however, 
in Shinseki v. Sanders, No. 07-1209 (Apr. 21, 2009), the U.S. 
Supreme Court overturned the Federal Circuit Court's decision 
and held, instead, that the claimant traditionally bears the 
burden of showing how a notice error is prejudicial.

In any event, in this case, letters satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) were sent to the 
Veteran in August 2005 and July 2006, prior to the initial 
adjudication of his claims in October 2005 and September 
2006.  The letters informed him of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  
The July 2006 letter also complied with Dingess, as it 
apprised him of the downstream disability rating and 
effective date elements of his claims. 



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and VA treatment records.  VA also 
obtained his service personnel records (SPRs) and Social 
Security Administration (SSA) records.  In his original claim 
application, the Veteran indicated treatment for a herniated 
disc in 1991.  VA sent him a notice in August 2005 
instructing him on what information VA needed to obtain 
medical records and enclosed blank authorization forms in the 
event it became necessary to obtain confidential records.  He 
did not, however, supply an address or completed 
authorization form for the records from 1991.  While VA has a 
duty to assist him in the development of his claim, he has a 
concomitant duty and reciprocal obligation to cooperate with 
VA because the duty to assist is not a "one-way street."  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Furthermore, 
while VA has a duty to assist him in the development of a 
claim, this duty is not limitless.  Hyson v. Brown, 5 Vet. 
App. 262 (1993).  Here, any VA development assistance duty 
under the VCAA to seek to obtain indicated pertinent 
information and records has been fulfilled.  In the absence 
of the Veteran's cooperation in the development of his 
claims, there is no reasonable possibility that additional 
requests would further his claims.  38 U.S.C.A. § 5103A 
(a)(2); 38 C.F.R. § 3.159.  As VA is unable to obtain these 
records without his cooperation, the Board finds he VA has 
satisfied its obligation to assist him in obtaining these 
records.  

The Board also finds that a VA examination is not necessary 
to determine whether any of the Veteran's claimed conditions 
are related to his military service, as the standards of the 
Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  Under McLendon, VA must provide a 
medical examination in a service-connection claim when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period 


for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81. See also 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Here, though, none of the Veteran's STRs makes any reference 
to any of these claimed conditions being related to his 
military service.  Also significant is the fact that these 
conditions were first diagnosed many years after his 
separation from the military, and again, with no suggestion 
these problems may be related to his military service.  He 
alleges these conditions are all the result of a motorcycle 
accident in service.  But there is no indication in his STRs 
or SPRs of a motorcycle accident in service.  There is only 
his unsubstantiated lay allegation that the accident occurred 
and that his current medical conditions are a consequence.  
As a layman, he is competent to testify that he was involved 
in that motorcycle accident while in service, but setting 
aside the additional question of whether this allegation also 
is credible, scheduling an examination for a medical nexus 
opinion also requires at least some suggesting by competent 
evidence in the record that his currently claimed conditions 
are the result of that motorcycle accident.  That is to say, 
his unsubstantiated lay allegations that they are 
insufficient grounds to schedule him for a VA examination for 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004).  Simply put, even if the second prong 
of the McLendon test is met by assuming for the sake of 
argument the credibility of his allegation of a motorcycle 
accident in service, the third prong of the McLendon test 
still is not met absent this required suggestion of a linkage 
between the currently claimed conditions and that motorcycle 
accident in service.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.



II.	Service Connection for a Lumbar Spine Disorder

The Veteran claims he has a lumbar spine disorder, 
specifically DDD, as a result of the motorcycle accident 
during service in question.  He claims that in February or 
March 1976, shortly before his discharge from service, he was 
involved in that motorcycle accident.  He claims he woke up 
in the barracks three days later with no recollection of what 
had occurred during the intervening three days since the 
accident.  He also claims that he was discharged from service 
early as a result of his injuries from the accident.  For the 
reasons and bases discussed below, however, the Board finds 
that service connection is not warranted.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Concerning this, the Veteran's STRs and SPRs do not support 
his contention that he was involved in a motorcycle accident 
and was discharged due to his injuries.  Neither his STRs nor 
SPRs make any reference to a motorcycle accident.  His STRs 
show no medical treatment during this time period and his 
SPRs indicate he was recommended for discharge in January 
1976 because of his refusal to undergo drug counseling.  
There is no indication that a medical condition factored into 
the recommendation for discharge.  Additionally, the STRs 
show no treatment or diagnosis of a low back condition in 
service.  Therefore, his STRs provide evidence against his 
claim.  See Struck v. Brown, 9 Vet. App. at 147.



Medical records developed after service also provide evidence 
against the claim.  Although the Veteran reported back 
surgeries in 1990 and 1991, as discussed above those 
treatment records are not in his claims file and could not be 
obtained because he did not provide his authorization to 
obtain these confidential medical treatment records, assuming 
they in fact exist.  So as it stands, the first evidence in 
the file of a diagnosis of a lumbar spine disorder is from a 
March 2001 VA treatment record, 25 years after his discharge 
from service.  An X-ray at that time found degenerative disc 
changes at the L5 level.  So although there is no disputing 
he has a current lumbar spine disorder, the fact remains that 
he still needs to show some correlation between this disorder 
and his military service - and, in particular, the injuries 
he purportedly sustained in the motorcycle accident in 
question.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The Veteran has not, however, satisfied this essential 
element under Hickson, supra, of a medical nexus opinion 
relating this disability to his military service.  
The medical records showing a current lumbar spine disorder 
do not also include a medical opinion linking this disability 
to his military service.  See Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000).  Moreover, the at least 14-year lapse 
between the conclusion of his military service and when he 
first complained of relevant symptoms and sought treatment in 
1990 (using this earlier date as the initial indication of 
complaints and treatment, post service) provides compelling 
evidence against his claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  In short, the medical records 
provide highly probative evidence against his claim.

As the Veteran has not submitted a medical opinion linking 
his condition to service, nor has he alleged that any medical 
professional has ever told him that his lumbar spine disorder 
is somehow related to his military service, there is 
insufficient evidence to grant his claim.  See again Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or a disease incurred 
in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The Board also has considered the Veteran's own lay 
statements in support of his claim.  While he may well 
believe that his lumbar spine disorder is related to service, 
as a layman without any medical training and expertise, he 
simply is not qualified to render a medical opinion in this 
regard.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
He is competent to comment on his symptoms involving low back 
pain, but not competent to provide a medical opinion 
concerning the cause of his pain, and in particular, whether 
it is related to a motorcycle accident coincident with his 
military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a lumbar spine 
disorder.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.

III.	Service Connection for Cervical Spine Disorder

The Veteran was diagnosed with a cervical spine disorder in 
December 2003.  He also believes this condition is related to 
the motorcycle accident in service.  However, for the reasons 
and bases discussed below, this claim also must be denied.

As the Veteran's STRs show no relevant complaints, treatment 
or diagnosis of a cervical spine disorder, these records 
provide evidence against his claim.  See Struck v. Brown, 9 
Vet. App. at 147.  His post-service medical records show he 
was first diagnosed with mild disc herniation at the C5-6 
level in December 2003, 27 years after his separation from 
service.  This 27-year lapse between the conclusion of his 
military service and the onset of his symptoms provides 
further compelling evidence against his claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran's claim also may not be granted as there is no 
medical nexus opinion linking his current condition to his 
military service, nor has he alleged that a medical 
professional has ever told him this condition is somehow 
related to service.  Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  Without a medical nexus opinion, the Board 
is without a basis to grant the claim.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993); See, too, Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

The Board has also considered the Veteran's lay statements.  
Although the Veteran may believe that his condition is 
related to his military service, he is only competent to 
testify to his symptoms as he lacks the medical expertise to 
render a medical diagnosis or medical opinion as to the 
etiology of his condition. See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 
6 Vet. App. 465, 469 (1994). 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a cervical spine 
disorder.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.

IV.	Service Connection for Basilar Artery Stenosis

The Veteran was diagnosed with basilar artery stenosis in 
June 2003.  Like the others already discussed, he also 
believes this condition is related to the motorcycle accident 
in service.  However, for the reasons and bases discussed 
below, this claim also must be denied.

As the Veteran's STRs show no relevant complaints, treatment 
or diagnosis of basilar artery stenosis, these records 
provide evidence against his claim.  See Struck v. Brown, 9 
Vet. App. at 147.  There also is no objective indication of a 
heart or cardiovascular-related disorder within one year of 
his discharge from service - certainly not to a degree of at 
least 10-percent disabling, to warrant granting service 
connection on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Instead, the 
Veteran's post-service medical records show he was first 
diagnosed with basilar artery stenosis in June 2003, 27 years 
after his separation from service.  This 27-year lapse 
between the conclusion of his military service and the onset 
of his symptoms provides compelling evidence against his 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran's claim may not be granted, as well, because 
there is no medical nexus opinion linking his current 
condition to his military service, nor has he for that matter 
alleged that a medical professional has ever told him that 
this condition is somehow related to service.  Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  


Without a supporting medical nexus opinion, the Board is 
without a basis to grant the claim.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993); See, too, Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

The Board has also considered the Veteran's lay statements.  
Although he may believe that his condition is related to his 
military service, he is only competent to testify to his 
symptoms as he lacks the medical expertise to render a 
medical diagnosis or medical opinion as to the etiology of 
his condition. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994). 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for basilar artery 
stenosis.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.

V.	Service Connection for GERD

The Veteran was diagnosed with GERD in February 2001.  He 
also believes this condition is related to the motorcycle 
accident in service.  But for the reasons and bases discussed 
below, this claim also must be denied.

As the Veteran's STRs show no relevant complaints, treatment 
or diagnosis of GERD, these records provide evidence against 
his claim.  See Struck v. Brown, 9 Vet. App. at 147.



The Veteran's post-service medical records show he was first 
diagnosed with GERD in February 2001, 25 years after his 
separation from service.  This 25-year lapse between the 
conclusion of his military service and the onset of his 
symptoms provides compelling evidence against his claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran's claim also may not be granted as there is no 
medical nexus opinion linking his current condition to his 
military service, nor has he for that matter alleged that a 
medical professional has ever told him this condition is 
somehow related to service.  Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000).  Without a supporting medical nexus 
opinion, the Board is without a basis to grant the claim.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993); See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board has also considered the Veteran's lay statements.  
Although he may well believe this condition is related to his 
military service, he is only competent to testify to his 
symptoms as he lacks the medical expertise to render a 
medical diagnosis or medical opinion as to the etiology of 
his condition. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994). 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for GERD.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is 
denied.



VI.	Service connection for HCV

The Veteran was diagnosed with HCV in September 2005.  He 
believes this condition is related to his military service.  
However, for the reasons and bases discussed below, this 
claim also must be denied.

As the Veteran's STRs show no relevant complaints, treatment 
or diagnosis of HCV, these records provide evidence against 
his claim.  See Struck v. Brown, 9 Vet. App. at 147.  His 
post-service medical records show he was first diagnosed with 
HCV in September 2005, 29 years after his separation from 
service.  
This 29-year lapse between the conclusion of his military 
service and the onset of his symptoms provides compelling 
evidence against his claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The Veteran's claim also may not be granted as there is no 
medical nexus opinion linking his condition to service, nor 
has he for that matter alleged that a medical professional 
has ever told him this condition is somehow related to 
service.  Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  Without this supporting medical nexus 
opinion, the Board is without a basis to grant the claim.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993); See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board has also considered the Veteran's lay statements.  
Although he may well believe this condition is related to his 
military service, he is only competent to testify to his 
symptoms as he lacks the medical expertise to render a 
medical diagnosis or medical opinion as to the etiology of 
this condition. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994). 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for HCV.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is 
denied.

VII.	TDIU

The Veteran is requesting a TDIU.  But he is ineligible for a 
TDIU because he does not presently have any service-connected 
disabilities.

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16.  Consideration may be given to his level 
of education, special training, and previous work experience 
in making this determination, but not to his age or 
impairment caused by any disabilities that are not 
service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show:  (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of at least 70 
percent.  38 C.F.R. § 4.16(a).

It is also possible to receive a TDIU on an extra-schedular 
basis under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) if it is 
determined the Veteran is incapable of securing and 
maintaining substantially gainful employment on account of 
his service-connected disabilities, even if he does not meet 
the threshold minimum rating requirements of § 4.16(a).

In this particular case at hand, though, as mentioned, the 
Veteran has no service-connected disabilities.  Not only does 
he not have any disabilities sufficient for schedular 
consideration under § 4.16(a), he does not even have a 
service-connected disability for which he could be considered 
for a TDIU on an extra-schedular basis under §§ 3.321(b)(1) 
and 4.16(b).  Therefore, the Board has no basis on which to 
grant his claim for a TDIU because, even assuming for the 
sake of argument that he cannot work (i.e., is incapable of 
obtaining and maintaining substantially gainful employment), 
it is not because of conditions that are related to his 
military service, that is to say, service-connected 
disability, because there is none.  Accordingly, the appeal 
of this claim is denied.


ORDER

The claim for service connection for lumbar spine disorder is 
denied.

The claim for service connection for cervical spine disorder 
is denied.

The claim for service connection for basilar artery stenosis 
is denied.

The claim for service connection for GERD is denied.

The claim for service connection for HCV is denied.

The claim for a TDIU is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


